DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 09/13/2021 has been entered. Claims 15-16 have been amended. Thus Claims 1-8 and 12-16 are currently pending and are under examination.

Withdrawn Rejections
	Applicant argues that McBee teaches 1,1,2-trichloroethane as a starting material but that Claim 12 fails to recite 1,1,2-trichloroethane as a starting material. The argument has been considered and was found persuasive. Hence, the 102(a)(1) rejection of Claims 12-13 as being anticipated by McBee has been withdrawn.
	Applicant presents the following persuasive arguments with respect to CN’304. 

    PNG
    media_image1.png
    331
    641
    media_image1.png
    Greyscale




Claims 15-16 have been amended by removing the product by process claim language and including the active steps of Claims 1 and 12 and thus the steps for obtaining 1,1,2-trifluoroethane in Claims 15-16 are given patentable weight.  Patent number US3,432,562 fails to teach the method for obtaining 1,1,2-trifluoroethane and thus the 102(a)(1) rejections of Claims 15-16 have been withdrawn.
Applicant presents the following persuasive arguments with respect to the 102(a)(1) rejection as being anticipated by International publication WO2019216239A1. 

    PNG
    media_image2.png
    348
    659
    media_image2.png
    Greyscale

Thus the 102(a)(1) rejection of Claims 15-16 as being anticipated by International publication WO2019216239A1 has been withdrawn.
Furthermore, 102(a)(2) rejection as being anticipated by International publication WO2019216239A1 and 103 rejection over International publication WO2019216239A1 35 U.S.C. 102(b)(2)(C)  establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were commonly owned or subject to an obligation of assignment to Daikin Industries, Ltd.

Upon further consideration, McBee fails to teach the pressure of the fluorination reaction as in Claim 2. It was indicated in the last Office Action that McBee teaches a pressure of 300 pounds per square inches however this pressure is used in a different process of the production of 2-bromo-1,1,1,-trifluoroethane from CF3CH2OH (page 411, 2nd col, last paragraph). Hence the 103 rejection of Claim 2 over McBee has been withdrawn.

Newly Applied Claim Objections
Claims 5 and 14 are newly objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Maintained and Newly Applied Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by McBee (McBee, E. T. et al. “Fluorinated Derivatives of Ethane” Industrial and Engineering Chemistry, 1947, 39, 409-412; cited in IDS 04/12/2021).
	Regarding Claim 1, McBee teaches in Table VI (Example 14) a method for producing CHF2CH2F (1,1,2-trifluoroethane, HFC-143) by fluorinating CHCl2CH2Cl (1,1,2-trichloroethane, HCC-140). Example 14 is conducted at temperature of 125ºC, and based on the boiling point of HCC-140, 113.9°C, Example 14 is necessarily conducted in gas phase. McBee is silent about the formation of HCl and HF in the reaction product. However because chlorine atoms of 1,1,2-trichloroethane are being replaced by fluorine atoms from HF in the reaction process of McBee, HCl is necessarily formed as a by-product. Furthermore, Example 14 of McBee teaches the use of 13 moles of HF per 1.61 mole of 1,1,2-trichloroethane and since HF is used in excess of stoichiometric amount, the product would necessarily comprise unreacted HF.
	Regarding Claim 3, McBee teaches in Table VI that HgO catalyst is used in the fluorination process.

Response to Arguments
Applicant argues that the reaction conditions for Table VI have been described on page 411, 2nd col and that it indicates that the reaction process is conducted in liquid phase because it describes that HF is poured directly, HgO was added dropwise with stirring and the products were dried.
The Examiner disagrees because after pouring of HF and adding HgO to the autoclave that contains the material to be fluorinated (i.e. 1,1,2-trichloroethane), McBee teaches that “the autoclave is assembled and heating begun” to the reaction temperature of Table VI including to the temperature of 125 ºC of Expt. No. 14. Hence due to the boiling point of HCC-140 of 113.9°C, once the reaction is heated to 125 ºC of Expt. No. 14, HCC-140 is necessarily in gas phase at this reaction temperature and the contact is necessarily in gas phase for the product comprising 1,1,2-trifluoroethane (HFC-143) to form. 

Claim(s) 1-4, 6 and 8 are newly rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonnet (Bonnet, P. et al. Patent application publication number US2017/0267612; cited in IDS 04/12/2021).
Regarding Claims 1, 3 and 8, Bonnet teaches in Examples 1-4 a gas phase fluorination of HCC-140 (1,1,2-trichloroethane) in the presence of chromium-based catalyst. Bonnet teaches in the examples that the fluorination process produces 1-chloro-2,2-difluoroethane (HCFC-142) at a yield less than 70% (see table in [0054]) but is silent about the formation of 1,1,2-trifluoroethane. However, because Bonnet teaches every limitation of the claimed process, the formation of 1,1,2-trifluoroethane is are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Furthermore, Bonnet teaches in a non-exemplified embodiment that 1,1,2-trifluoroethane is optionally obtained in the product mixture ([0008]).
Bonnet is silent about the formation of HCl and HF in the reaction product. However because chlorine atoms of 1,1,2-trichloroethane are being replaced by fluorine atoms from HF, HCl is necessarily formed as a by-product in Bonnet. Furthermore, Examples 1-4 of Bonnet teaches the use of molar excess of HF per mole of 1,1,2-trichloroethane and since HF is used in excess of stoichiometric amount, the product would necessarily comprise unreacted HF.
Regarding Claims 2 and 4, Bonnet teaches that the reaction is conducted at a reaction pressure of 11 bar (1.1 MPaG) or 3 bar (0.3 MPaG) and at a reaction temperature of 230º C or 225º C (see table in [0054]).
Regarding Claim 6, Bonnet teaches in Example 3 a mole ratio of HF to 1,1,2-trichloroethane of 20:1.

Claim(s) 12-13 are newly rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komatsu (Komatsu, T. et al. Patent number US4,766,258).
Regarding Claims 12-13, Komatsu teaches in Example 28 (col. 15) liquid phase fluorination process of trans-1,2-dichloroethylene in the presence of stannic chloride or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Komatsu further teaches that HF is produced in the reaction product (col. 15, line 48). Komatsu is silent about the formation of HCl in the reaction product. However because chlorine atoms of trans-1,2-dichloroethylene are being replaced by fluorine atoms from HF, HCl is necessarily formed as a by-product in Komatsu. 

Maintained and Newly Applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4 and 6-7 stand rejected under 35 U.S.C. 103 as being unpatentable over McBee (McBee, E. T. et al. “Fluorinated Derivatives of Ethane” Industrial and Engineering Chemistry, 1947, 39, 409-412; cited in IDS 04/12/2021).
	Regarding Claim 1, McBee teaches in Table VI (Example 14) a method for producing CHF2CH2F (1,1,2-trifluoroethane, HFC-143) by fluorinating CHCl2CH2Cl 
	Regarding Claim 3, McBee teaches in Table VI that HgO catalyst is used in the fluorination process.

	Regarding Claim 4, McBee teaches the fluorination process is conducted at a temperature of 125ºC (Example 14 of Table VI). The instantly claimed and McBee’s reaction temperature does not overlap but is merely close. According to MPEP § 2144.05, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.
Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).

	Hence, in the absence of criticality and unexpected results, the instantly claimed pressure and temperature range is deemed obvious over those of McBee.

	Regarding Claims 6-7, McBee teaches that the main product of the fluorination process of 1,1,2-trichloroethane is 1,1-difluoro-2-chloroethane and that 1,1,2-trifluoroethane is formed as a side product (see Table VI). McBee further teaches in Example 14 of Table VI that a mole ratio of HF:1,1,2-trichloroethane of 8.06 has been used. However, to obtain the claimed 1,1,2-trifluoroethane as the main product, a skilled artisan would understand that a higher amount of HF is needed to replace all three chlorine atoms of 1,1,2-trichloroethane with fluorine atoms. Hence the skilled artisan would have been motivated to use a higher mole ratio of HF:1,1,2-trichloroethane than 
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to use a temperature of 150 to 600ºC, and a molar ratio of the hydrogen fluoride to a chlorine-containing compound comprising 1,1,2-trichloroethane of 20 or more in the fluorination reaction of 1,1,2-trichloroethane in view of the teachings of McBee.

Response to Arguments
Applicant presents the same arguments as 102(a)(1) rejection and the arguments have already been addressed above.

Claim 2 and 8 are newly rejected under 35 U.S.C. 103 as being unpatentable over McBee (McBee, E. T. et al. “Fluorinated Derivatives of Ethane” Industrial and Engineering Chemistry, 1947, 39, 409-412; cited in IDS 04/12/2021) as applied to Claims 1, 3-4 and 6-7 above, and further in view of Sasakura (Sasakura, M. et al. Patent number US3,342,881A).
The teachings of McBee has been set forth above.
Regarding Claims 2 and 8, McBee fails to teach the reaction pressure and that the catalyst is chromium-based catalyst. The deficiencies are cured by Sasakura.
Sasakura teaches a method for the preparation of fluorine derivatives of halogenated hydrocarbons by reacting halogenated hydrocarbons with HF in gas phase (col. 1, lines 14-17). Sasakura further teaches that the reaction is conducted in the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious. In this case, at least prong (B) simple substitution of one known element for another to obtain predictable results applies.  Hence a simple substitution of mercury-based catalyst of McBee with chromium-based catalyst of Sasakura, a skilled artisan would have a reasonable expectation of success in obtaining nothing more than the excepted product that comprises 1,1,2-trifluoroethane. 
Sasakura also teaches that the reaction is conducted under normal atmospheric pressure (about 0.098 MPaG) or under pressure of about 10 kg/cm2 (about 0.98 MPaG) (col. 4, lines 33-36). Hence a skilled artisan would have been motivated to use the reaction pressure of Sasakura in the fluorination process of McBee with a reasonable expectation of success in obtaining 1,1,2-trifluoroethane from the fluorination of 1,1,2-trichloroethane.
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to use a pressure of 0 to 2 MPaG and chromium-based catalyst in the fluorination process of instant claim 1 in view of the teachings of McBee and Sasakura.


Claim 15 is newly rejected under 35 U.S.C. 103 as being unpatentable over McBee (McBee, E. T. et al. “Fluorinated Derivatives of Ethane” Industrial and Engineering Chemistry, 1947, 39, 409-412; cited in IDS 04/12/2021) as applied to Claims 1, 3-4 and 6-7 above, and further in view of Gardner (Gardner, L. E. et al. Patent number US3,432,562, Published Mar. 11, 1969; cited in the Office Action 06/11/2021).
	The teachings of McBee have been set forth above. 
	Regarding Claim 15, McBee fails to teach producing 1,2-difluoroethylene from 1,1,2-trifluoroethane. However, Gardner teaches dehydrofluorination of 1,1,2-trifluoroethane to obtain 1,2-difluoroethylene. Hence dehydrofluorinating 1,1,2-trifluoroethane of McBee using the process of Gardner, a skilled artisan would have a reasonable expectation of success in arriving at the process of instant Claim 15.
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to produce 1,2-difluoroethylene by the method comprising producing 1,1,2-trifluoroethane by the production method of claims 1 and subjecting 1,1,2-trifluoroethane in the reaction gas obtained by the production method of claim 1 to a dehydrofluorination reaction in view of the teachings of McBee and Gardner.

Claims 1-4 and 6-8 stand rejected under 35 U.S.C. 103 as being unpatentable over Bonnet (Bonnet, P. et al. Patent application publication number US2017/0267612; cited in IDS 04/12/2021).
are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Furthermore, Bonnet teaches in a non-exemplified embodiment that 1,1,2-trifluoroethane is optionally obtained in the product mixture ([0008]).
Bonnet is silent about the formation of HCl and HF in the reaction product. However because chlorine atoms of 1,1,2-trichloroethane are being replaced by fluorine atoms from HF, HCl is necessarily formed as a by-product in Bonnet. Furthermore, Examples 1-4 of Bonnet teaches the use of molar excess of HF per mole of 1,1,2-trichloroethane and since HF is used in excess of stoichiometric amount, the product would necessarily comprise unreacted HF.
Regarding Claims 2 and 4, Bonnet teaches that the reaction is conducted at a reaction pressure of 11 bar (11 MPaG) or 3 bar (0.3 MPaG) and at a reaction temperature of 230º C or 225º C (see table in [0054]).



	Regarding Claim 7, Bonnet teaches that the main product of the fluorination process of 1,1,2-trichloroethane is 1-chloro-2,2-difluoroethane (HCFC-142) and that 1,1,2-trifluoroethane is formed as a side product (see Table VI). McBee further teaches in Examples 1-4 that mole ratios of HF:1,1,2-trichloroethane of 10, 9, 20 and 8, respectively, have been used. However, to obtain the claimed 1,1,2-trifluoroethane as the main product, a skilled artisan would understand that a higher amount of HF is needed to replace all three chlorine atoms of 1,1,2-trichloroethane with fluorine atoms. Hence the skilled artisan would have been motivated to use a higher mole ratio of HF:1,1,2-trichloroethane than the ones taught in Bonnet (even higher than the highest molar ratio of 20) with a reasonable expectation of success in obtaining 1,1,2-trifluoroethane as the main product.
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to use molar ratio of the hydrogen fluoride to a chlorine-containing compound comprising 1,1,2-trichloroethane of over 40 in the fluorination reaction of 1,1,2-trichloroethane in view of the teachings of Bonnet.

Claim 15 is newly rejected under 35 U.S.C. 103 as being unpatentable over Bonnet (Bonnet, P. et al. Patent application publication number US2017/0267612; cited in IDS 04/12/2021) as applied to Claims 1-4 and 6-8 above, and further in view of Gardner (Gardner, L. E. et al. Patent number US3,432,562, Published Mar. 11, 1969; cited in the Office Action 06/11/2021).
	The teachings of Bonnet have been set forth above. 
	Regarding Claim 15, Bonnet fails to teach producing 1,2-difluoroethylene from 1,1,2-trifluoroethane. However, Gardner teaches dehydrofluorination of 1,1,2-trifluoroethane to obtain 1,2-difluoroethylene. Hence dehydrofluorinating 1,1,2-trifluoroethane of Bonnet using the process of Gardner, a skilled artisan would have a reasonable expectation of success in arriving at the process of instant Claim 15.
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to produce 1,2-difluoroethylene by the method comprising producing 1,1,2-trifluoroethane by the production method of claims 1 and subjecting 1,1,2-trifluoroethane in the reaction gas obtained by the production method of claim 1 to a dehydrofluorination reaction in view of the teachings of Bonnet and Gardner.


Claims 12-13 are newly rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (Komatsu, T. et al. Patent number US4,766,258).
Regarding Claim 12, Komatsu teaches catalytic liquid phase fluorination of hydrogen-containing hydrocarbon halides having the formulas as follows in which the claimed starting materials read on the formulas:

    PNG
    media_image3.png
    268
    194
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    101
    633
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    693
    632
    media_image5.png
    Greyscale

are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to form 1,1,2-trifluoroethane by the method comprising contacting in a liquid phase at least one chlorine-containing compound selected from the group consisting of 1,2-dichloro-1-fluoroethane (HCFC-141), 1,1-dichloro-2- fluoroethane (HCFC-141a), (E,Z)-1,2-dichloroethylene (HCO-1130(E,Z)), and (E,Z)-1-chloro-2- fluoroethylene (HCFO-113 1(E,Z)) with hydrogen fluoride to perform one or more fluorination reactions, thereby obtaining a reaction gas containing HFC-143, hydrogen chloride, and hydrogen fluoride in view of the teachings of Komatsu.

Claim 16 is newly rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (Komatsu, T. et al. Patent number US4,766,258) as applied to claims 12-13 above, and further in view of Gardner (Gardner, L. E. et al. Patent number US3,432,562, Published Mar. 11, 1969; cited in the Office Action 06/11/2021).
The teachings of Komatsu have been set forth above. 
	Regarding Claim 16, Komatsu fails to teach producing 1,2-difluoroethylene from 1,1,2-trifluoroethane. However, Gardner teaches dehydrofluorination of 1,1,2-trifluoroethane to obtain 1,2-difluoroethylene. Hence dehydrofluorinating 1,1,2-trifluoroethane of Komatsu using the process of Gardner, a skilled artisan would have a reasonable expectation of success in arriving at the process of instant Claim 16.
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to produce 1,2-difluoroethylene by the method comprising producing 1,1,2-trifluoroethane by the production method of claims 12 and subjecting 1,1,2-trifluoroethane in the reaction gas obtained by the production method of claim 16 to a dehydrofluorination reaction in view of the teachings of Komatsu and Gardner.


Newly Applied Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 8 and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7-8 of copending Application No. 17/053,175 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because drawn to a process for the production of 1,1,2-trifluroethane by conducting a fluorination process.
Regarding Claims 1 and 12, copending main claim 1 recites a generic starting material haloethane of formula (1) but fails to recite specifically the chlorine-containing compounds as instantly claimed. Furthermore, copending main claim 1 fails to recite that the reaction is conducted in gas phase and liquid phase as instantly claimed. However, dependent copending claim 3 recites 1,1,2-trichloroethane and 1,2-dichloroethylene as starting materials, i.e. the chlorine-containing compounds as instantly claimed, and copending claims 7-8 recite that the fluorination process can be conducted in gas phase and liquid phase, respectively. Hence, using the methods of copending claims 3 and 7-8 in the main copending claim 1, a skilled artisan has a reasonable expectation of success in arriving at the processes of instant claims 1 and 12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Allowable Subject Matter
The subject matter of Claims 5 and 14 is free of prior art. 
McBee and Bonnet. The teachings of the references have been set forth above. However, neither McBee nor Bonnet teaches or suggests the claimed contact time W/Fo of 1,1,2-trichloroethane and HF of 0.1 to 100 g.sec/cc.
Regarding Claim 14, the closest prior art reference is Komatsu (Komatsu, T. et al. Patent number US4,766,258). As set forth above, Komatsu teaches liquid phase fluorination reaction in the presence of tin-based catalyst. Komatsu further teaches the advantages of using of tin-based catalyst over antimony-based by indicating that antimony-based catalyst produces more oligomers or black precipitates as side products when compared to the tin-based catalyst and that it leads to reduction in selectivity for the end product and to the need for equipment to remove the by-products. Thus, Komatsu is teaching away from using antimony-based catalyst and one of ordinary skill in the art would not have been motivated to use antimony-based catalyst in the production of 1,1,2-trifluoroethane as instantly claimed.

Conclusion
Claims 1-4, 6-8, 12-13 and 15-16 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622